DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 24 May 2021. 
Claims 22 and 23 were canceled. Claims 11, 13-15, and 17 were amended. Claims 11, 13-17, and 19-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

determine a rate of consumption of the product based the container based on the sensor data, by at least comparing the detected permeability or permittivity of the product to one of the permeability or permittivity signatures stored in memory.” Applicant identified [0023], [0035], and [0043] of the pre-grant publication as support for the amendments at large. 
[0023] In use, a user may initially train the sensor 3 by performing a form of calibration where the cycle is starting and/or finishing such that the sensor may learn the signature of a detectable incident. However, it will be appreciated that, over time, a library of signatures may be developed (e.g. the sound signature of different brands of washing machine; the permeability, permittivity signature of strawberry jam).
[0035] Occupancy of positions in appliances such as fridges may be inferred using visual techniques or other techniques based on the absorption, reflection or transmission of electromagnetic radiation. Alternatively, the permittivity or permeability of the contents may be measured using a field emitting and receiving device.
[0043] Based on the type of appliance an event processing engine would make an assumption about the number of events required to trigger a replenishment event. A replenishment event would result in the consumed product (or products) being added to the user's online order basket with a marker to indicate that it has been automatically added by the relevant appliance. For example “The dishwasher just added washing tablets”; “The bin just added chicken”; “The bathroom just added toilet rolls”; “the larder just added olive oil”.

While the above limitations arguably suggests “comparing the detected permeability or permittivity of the product to one of the permeability or permittivity signatures stored in memory”, the proceeding disclosures do not reasonably disclosure or suggest such functionality as being used to determine a rate of consumption. As the claims include a non-original limitation which is not disclose or suggested by the original disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Claim 17 is similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 11 recites “two or more sensors communicably attached to the container, one of the sensors is arranged to perform at least a visual reading of product packaging indicative of a product, which is in proximity to the container or a motion measurement of the container and detect a current deposition in the container of a product using at least the visual reading and the motion measurement.” The identified limitation requires a sensor perform one of two detection operations (visual reading or motion measurement), while the subsequent determination requires both the detection operations. It would be unclear to one of ordinary skill in the art whether the claim requires the performance of both measurements, making the meaning and scope of the claim unclear. As such, the claim is indefinite.

Claim 11 recites “determine a rate of consumption of the product based the container based on the sensor data.” The proceeding appears to contain some typographical error of either omission or inclusion, and one of ordinary skill in the art would not be able to determine the intended language of the limitation. As such, one of ordinary skill in the art would not be able to determine the scope of the claim. As such, the claim is indefinite.

Claim 17 recites “the motion measurement of the at least one sensor device.” There is no antecedent basis for the identified limitation, making the meaning and scope of the claim unclear. As such, the claim is indefinite.

Claim 17 recites “detecting, by a processor, a plurality of current depositions” and further recites “transmitting, from the plurality of sensor devices to a processor, a first signal.” The claim subsequently recites “determining, by the processor, a consumption rate.” It would be unclear to one of ordinary skill in the art which “a processor” is referenced by “the processor”, making the meaning and scope of the claim unclear. As such, the claim is indefinite.

the detected permeability or permittivity of the product.” There is no antecedent basis for the identified limitation, making the meaning and scope of the claim unclear. As such, the claim is indefinite.
Examiner notes that amending the claim to recite “the measured permeability or permittivity” would resolve the identified issue. 

Claim 17 recites “detecting, by a processor, a plurality of current depositions of a product in the container.” It is unclear how a product can have multiple current depositions in a container, making the meaning and scope of the claim unclear. As such, the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17, which is representative of claim 1, recites in part a method of monitoring a container used by a user comprising the steps of: performing at least a visual reading of packaging indicative of a product, which is in proximity to the container, or a motion measurement of the container; detecting, a plurality of current depositions of a product in the container, the plurality of depositions being detected based on at least the visual reading and the motion measurement; determining, a consumption rate of the product based on the plurality of detected depositions of the product; and generating, a signal triggering a replenishment of the product based on the consumption rate by adding the product to a user’s order. These limitations set forth a concept of observing utilization of a concept, determining a rate of consumption, and causing replenishment of the product based on the consumption. This concept plainly describes the initiation of a commercial transaction or interaction, and as such the claims are determined to set forth a method of organizing human activity. Because the claim describes a method of organizing human activity, the claims are determined to recite an abstract idea. 
memory and a processor, These elements are recited at an extreme level of generality and may be interpreted as describing generic computing devices used to implement part of the abstract idea. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional elements of two or more sensors communicably attached to the container, one or the sensors is arranged to perform a visual reading, and another of the sensors is arranged to measure a permeability or permittivity of the product. Note that the sensor is functionally defined and described at a high level of generality. These additional elements do not reflect any improvement to technology, do not require the use of a particular machine, do not effect the transformation of an article, and do not meaningfully limit the abstract idea. Instead, these additional elements only generally link the abstract idea to a technological environment involving electric sensors capable of various measurements. As such, these additional elements do not integrate the abstract idea into a practical application. The claims recite the additional element of a transmitting means (interpreted under 112(f) as a router) or transmitting to a processor. The inclusion of a router to transmit data, or the general act of transmitting data to a processor, does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked electronic sensors. The claims further recite the additional element of storing data signatures and comparing the detected data to signatures stored. These additional elements do not reflect any improvement to technology, do not require the use of a particular machine, do not effect the transformation of an article, and do not meaningfully limit the abstract idea. Instead, these additional elements only generally link the abstract idea to a technological environment involving comparing sensor measurements to stored values. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a computerized technological environment involving networked electronic sensors. As such, the combination of additional elements does not 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite a processor which may be interpreted as a generic computing device implementing the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of two or more sensors, one of the sensors arranged to perform at least a visual reading, and another of the sensors arranged to measure permeability or permittivity. However, Kindo et al. (US 2004/0225425 A1) demonstrates (“in a conventional technique shown in FIG. 14, a network camera 511 placed in a house (home) is connected to an Internet network” [0005]) that networked sensors capable of making visual readings were conventional over a decade prior to the claimed invention’s priority date. Further, Uyama (US 2004/0202485 A1) demonstrates that permeability sensors and permeability measuring were conventional long before the priority date of the claimed invention (“the permeability sensor 45 is the same as a conventional one.” [0089]). As such, these additional elements do not amount to significantly more.  
As previously noted, the claims recite the additional element of a transmitting means which is interpreted under 112(f) and the specification to refer to a router, or the transmission of data. However, Ogura (US 2005/0286282 A1) demonstrates that routers were conventional long before the priority date of the claimed invention (“conventional network router” [0002]). Further, MPEP 2106 notes that transmitting data over a network is a computer function recognized by the courts as well-understood, routine, and conventional. As such, this additional element does not amount to significantly more. As previously noted, the claims recite the additional elements of storing permeability or permittivity data and comparing data to stored permeability or permittivity data stored. However, per MPEP 2106, storing and retrieving information in memory and performing repetitive calculations are computer functions recognized by the courts as well-understood, routine, and conventional. As such, these additional elements do not 
	Dependent claims 13 and 19 recites the additional element of where the sensors comprise a bar code reader or reading a bar code. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked bar code readers. As such, this additional element does not integrate the abstract idea into a practical application. Further, Gilham (US 2003/0167241 A1) demonstrates that bar code readers and reading bar codes was conventional long before the priority date of the claimed invention (“bar code readable with a conventional bar code reader” [0022]). As such, this additional element does not amount to significantly more than the abstract idea. 
Dependent claims 14 and 20 further narrows the abstract idea, but the claims continue to recite an abstract idea. Further, the additional elements neither integrate the narrowed abstract idea into a practical application nor amount to significantly more than the abstract idea.  Dependent claim 15 recites the additional element of a cloud computing platform. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked devices. As such, this additional element does not integrate the abstract idea into a practical application. Further, Bursey (US 2009/0089078 A1) demonstrates that cloud computing was conventional long before the priority date of the claimed invention (“Cloud computing is a general concept that incorporates software as a service (SaaS), Web 2.0 and other recent, well-known technology trends” [0062]). As such, router device or the transmission of data. However, this additional element continues to fail to either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (US 2013/0218511 A1) in view of Ma et al. (US 2016/0217417 A1), Goncalves et al. (US 2011/0286628 A1), Hill (US 2008/0071626 A1), and Castel et al. (US 2014/0101058 A1).

Regarding Claim 11: Mager discloses a system for monitoring a container used by a user, the system comprising:
memory ([0049]) that stores signature for products to be stored in the container (The relative signal strengths provided by the interrogator modules 610-g and 610-h are evaluated by controller 810 to determine a location of the associated item on the surface 805. This location is matched with the weight determined by the weight sensor 605 of that location to provide weight and identification information for consumable items placed on the surface. The location, weight, and identification for items may be stored, and provided to a user of system 800. See at least [0052]. Also: The identification from the identification tag 910 is read by an interrogator, and provided to a controller that may match the identification with quantity data, such as weight data provided from a weight sensing surface as described herein. See at least [0053]). 
two or more sensors communicably attached to the container, one of the sensors is arranged to perform at least a reading of product packaging indicative of a product, which is in proximity to the container, and a measurement of the container and detect a current deposition in the container of a product using at least the reading and the measurement 
a transmitter arranged to transmit sensor data including data associated with at least the reading and the measurement of the two or more sensors to a processor (The identification and quantity data may be sent over network 115 to a central server computer system 120. See at least [0035]. Also: Each weight sensing surface 110 may operate to communicate with network 115 through a network connection, a wireless connection (e.g., a IEEE 802.11, Zigbee.TM., Bluetooth.TM. connection, or other wireless standard), or may otherwise connect to a central node in a user system 105 that then communicates over network 115. See at least [0035]. Also: The central server computer system 120 may collect item and quantity data and provide various consumption-related information based on the collected data. … The weight sensing surface 110-a may provide a weight of the bag, along with the identification code, which is used by the central server computer system to determine that the identification code indicates that the item is sugar. See at least [0036]);
the processor arranged to identify a product and determine a rate of consumption of the product based the container based on the sensor data (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the one or more consumable items based on the received data, as noted at block 1210. Continuing with the above example, the received weight and identification data may be compared to one or more previous weights of that particular item, and a difference in weight used to determine a quantity of the item that has been consumed. In the example of the container having eggs, a quantity of eggs consumed for one or more time periods may be determined as the consumption metric. Consumption-related information is generated, at block 1215, based on the consumption metric. See at least [0056]. Also: The method 1200 may, for example, be performed by a central server computer system), and 
generate a signal triggering replenishment of the product based on the consumption rate, by adding the product to a user’s order (The consumption metric may include a rate of consumption for a consumable item, and generating a replenishment notice may include determining, based on the rate of consumption, that the consumable item is forecast to be depleted within a preset time period, and generating the replenishment notice. See at least [0008]. Also: A consumption metric is determined for the consumable item(s) based on differences in quantity over time and a threshold level associated with the item(s), according to block 1710. A replenishment notice is generated to a user indicating that one or more consumable items are projected to be depleted within a preset time period based on the consumption metric, as indicated at block 1715. See at least [0061]. Also: A web-based interface may also be provided that a user may access from any web-enabled device to monitor and manage inventory, recipes, alerts, and user settings. See at least [0037]. Also: a prescription may be automatically re-ordered when a quantity associated with an item containing the prescribed drops below a certain level. See at least [0044]). 

Mager does not appear to disclose where one of the sensors performs a visual reading of product packaging or a motion measurement of the container. 
Ma teaches a sensor communicably attached to a container (The storage structure 305 includes an inventory records database 315 and one or more cameras 320 that are coupled with the storage structure 305. See at least [0023]) arranged to perform at least a visual reading of product packaging indicative of a product (It then determines … whether an object 313 is being held in the hand during the motion (step 215.) If there is an object 313 being held in the hand, then the object 313 is identified (step 215). See at least [0049]. Also: the storage structure 305 identifies the object 313 based on the one or more images captured of the carrier 310 and/or the object 313 in step 110. See at least [0034])and a motion measurement of the container (the storage structure 305 optionally detects the opening of the door, latch or seal to the storage structure 305. This detection step may help indicate that an object 313 will soon be removed from and/or placed in the storage structure 305. See at least [0046]) and detect a current deposition in the container of a product using at least the visual reading and the motion measurement (The storage structure 305 determines which of the above four models match the motions 
Mager provides a system for determining a consumption rate based on sensors which detect when users place products in a refrigerator, which differs from the claimed invention by the substitution of Mager’s weight sensor for a sensor which takes visual readings and motion measurements. However, Ma demonstrates that the prior art already knew of using cameras and motion sensors for detecting placement of products in a refrigerator. One of ordinary skill of the art could immediately and trivially substitute Ma’s product placement sensors into Mager’s system to replace Mager’s weight based sensors. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would determine consumption rates based on camera observations. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mager and the teachings of Ma. 

Further, Mager does not appear to disclose where another of the sensors is arranged to measure a permeability or permittivity of the product, or a memory that stores permeability or permittivity signatures for products, or identifying a product by at least comparing the detected permeability or permittivity of the product to one of the permeability or permittivity signatures stored in memory. 
However, Goncalves teaches a sensor arranged to measure a permeability or permittivity of the product (system 100 may include one or more optional sensors 315 to measure … or electromagnetic characteristics of the known object. See at least [0116]. Also: Possible measurements include: … Electromagnetic characteristics (magnetic permeability, inductance, absorption, transmission). See at least [0057]), and a memory that stores permeability or permittivity signatures for products (System 100 also includes a database 140 that stores various forms of information used to recognize objects. For example, database 140 contains object information associated with a set of known objects that system 100 is configured to recognize. See at least [0042]), and identifying a product by at least comparing the detected permeability or permittivity of the product to one of the permeability or permittivity signatures stored in memory (Processor 115 receives information corresponding to target object 110 (step 505). This 
Mager and Ma suggests a system for determining a consumption rate based on visual sensors, upon which the claimed invention’s detection and use of magnetic permeability to recognize products can be seen as an improvement. However, Goncalves demonstrates that the prior art already knew of augmenting visual object recognition systems through the application of permeability measurements. One of ordinary skill in the art could have easily applied the permeability measuring and permeability measurement based object recognition techniques of Goncalves to the system of Mager and Ma. One of ordinary skill in the art would have recognized that such an application of Goncalves would have predictably resulted in an improved system which would more accurately and quickly identify products (Goncalves, [0035]). As such, the application of Goncalves would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mager and the teachings of Ma and Goncalves. 

Further, Mager does not appear to disclose adding the product to a user’s online order basket.
However, Hill teaches adding the product to a user’s online order basket (FIG. 3 is a flowchart of a method 300 for automated or semi-automated consumable ordering according to one embodiment. The method 300 includes detecting 302 a low-consumable condition or event. See at least [0044]. Also: In one embodiment, the method 300 continues by at least partially completing 306 the order form with reorder details. … The method may conclude by placing 310 an order in response to an indication from the user. In one embodiment, the consumable is automatically added to an online shopping cart such that the user 
Mager, Ma, and Goncalves provides an inventory management system which initiates an order for a product based on the rate of consumption of the product, upon which the claimed invention’s adding of a product to an online shopping cart can be seen an improvement. However, Hill demonstrates that the prior art already knew of inventory management systems which placed products in an online shopping cart based on a product condition. One of ordinary skill in the art could have trivially applied the online ordering techniques of Hill to the system of Mager, Ma, and Goncalves. One of ordinary skill in the art would have recognized that such an application of Hill would have predictably resulted in an improved system which would initiate online product orders for a consumer. As such, the application of Hill would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mager and the teachings of Ma, Goncalves, and Hill. 

Further, Mager does not appear to disclose a transmitting means, where transmitting means is interpreted under 112(f) to specifically refer to a router.
Castel teaches a router (This information is collected and stored at 202 in a data store linked to the data harvesting unit (24) and then may be sent wirelessly over the Internet through a wireless router (36). See at least [0241]. Also: The data harvesting unit (24) may connect via the Internet to the central server computer (34) using the consumer's WIFI router (36). See at least [0242]).
Mager, Ma, Goncalves, and Hill suggest a system where a sensor detects product placement information and uses generic networking element to transmit that information to a remote system, which differs from the claimed invention by the substitution of the generic networking element for a router. Castel demonstrates that the prior art already knew of routers as a device for sending information to a remote system. One of ordinary skill in the art could have trivially substituted the router of Castel into the system of Mager, Ma, Goncalves, and Hill. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a sensor detecting container information and transmitting it to a remote system through a router. As such, the claimed invention would have been 

Regarding Claim 13: Mager in view of Ma, Goncalves, Hill, and Castel teaches the above limitations. Additionally, Ma teaches wherein the two or more sensors further comprises a bar code reader arranged to read a bar code on the packing deposited in the container (the object 313 (e.g., a consumer product, a bag, etc.) includes a bar code, and the storage structure 305, a camera, sensor, scanner or other device in the storage system reads the bar code and identifies the item based on the bar code. See at least [0038]). The motivation to combine Mager, Ma, Goncalves, Hill, and Castel is the same as explained under claim 11 above, and is incorporated herein.

Regarding Claim 14: Mager in view of Ma, Goncalves, Hill, and Castel teaches the above limitations. Additionally, Mager discloses wherein the system is calibrated based on the detected deposition of the at least one sensor so as to learn a physical signature of the deposition (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the one or more consumable items based on the received data, as noted at block 1210. Continuing with the above example, the received weight and identification data may be compared to one or more previous weights of that particular item, and a difference in weight used to determine a quantity of the item that has been consumed. In the example of the container having eggs, a quantity of eggs consumed for one or more time periods may be determined as the consumption metric. Consumption-related information is generated, at block 1215, based on the consumption metric. See at 

Regarding Claim 15: Mager in view of Ma, Goncalves, Hill, and Castel teaches the above limitations. Additionally, Mager discloses a cloud computing platform having one or more servers and a database coupled to the one or more servers, the cloud computing platform including the processor arranged to determine a rate of consumption of the product (The central server computer system 120 may, for example, be made up one or more server computers, personal computers, workstations, web servers, or other suitable computing devices, and the individual computing device(s) for a given server may be local or remote from each other. See at least [0036]. Also: an example of a central server computer system 120-c is described. … A database 420 is coupled with the collector module 410. See at least [0046] and Fig. 4). 

Regarding Claim 16: Mager in view of Ma, Goncalves, Hill, and Castel teaches the above limitations. As previously noted in combination with Mager, Castel teaches a router device, the router device being configured in transmitting data from the at least one sensor to the processor (This information is collected and stored at 202 in a data store linked to the data harvesting unit (24) and then may be sent wirelessly over the Internet through a wireless router (36). See at least [0241]. Also: The data harvesting unit (24) may connect via the Internet to the central server computer (34) using the consumer's WIFI router (36). See at least [0242]). The motivation to combine Mager, Ma, Goncalves, Hill, and Castel is the same as explained under claim 11 above, and is incorporated herein.

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (US 2013/0218511 A1) in view of Ma et al. (US 2016/0217417 A1), Goncalves et al. (US 2011/0286628 A1), and Hill (US 2008/0071626 A1).

Regarding Claim 17: A method of monitoring a container used by a user comprising the steps of:
storing, in memory signatures for products to be stored in the container (The relative signal strengths provided by the interrogator modules 610-g and 610-h are evaluated by controller 810 to determine a location of the associated item on the surface 805. This location is matched with the weight determined by the weight sensor 605 of that location to provide weight and identification information for consumable items placed on the surface. The location, weight, and identification for items may be stored, and provided to a user of system 800. See at least [0052]. Also: The identification from the identification tag 910 is read by an interrogator, and provided to a controller that may match the identification with quantity data, such as weight data provided from a weight sensing surface as described herein. See at least [0053]).
performing, by one of a plurality of sensor devices attached to the container, at least a reading of packaging indicative of a product, which is in proximity to the container, or a measurement of the container (A user system 105 is connected to one or more weight sensing surfaces 110. The weight sensing surfaces 110 may include components to identify items placed on the surface, as well as a weight of the item. … a weight sensing surface 110 may include one or more Radio Frequency Identification (RFID) interrogators that are able to read RFID tags that are located on consumable items. The RFID interrogators are also able to determine a location of the consumable items on the weight sensing surface 110. The weight sensing surfaces 110 may also be able to determine a weight of the item, which may be used to determine quantity data related to the item. …  The user systems 105 each may include a number of weight sensing surfaces 110 located in different areas, such as in a refrigerator, in a pantry, and/or in a medicine cabinet, for example. See at least [0035]).
detecting, by a processor, a plurality of current depositions of a product in the container, the plurality of depositions being detected based on at least the reading and the measurement of the at least one sensor device  (A user system 105 is connected to one or more weight sensing surfaces 110. The weight sensing surfaces 110 may include components to identify items placed on the surface, as well as a weight of the item. … a weight sensing surface 110 may include one or more Radio Frequency Identification (RFID) interrogators that are able to read RFID tags that are located on consumable items. The RFID interrogators are also able to determine a location of the consumable items on the weight sensing surface 110. The weight sensing surfaces 110 may also be able to determine a weight 
transmitting, from the plurality of sensor devices, a first signal including sensor data identifying the detected depositions, the sensor data including information associated with at least the reading, the measurement (The identification and quantity data may be sent over network 115 to a central server computer system 120. See at least [0035]. Also: Each weight sensing surface 110 may operate to communicate with network 115 through a network connection, a wireless connection (e.g., a IEEE 802.11, Zigbee.TM., Bluetooth.TM. connection, or other wireless standard), or may otherwise connect to a central node in a user system 105 that then communicates over network 115. See at least [0035]. Also: The central server computer system 120 may collect item and quantity data and provide various consumption-related information based on the collected data. … The weight sensing surface 110-a may provide a weight of the bag, along with the identification code, which is used by the central server computer system to determine that the identification code indicates that the item is sugar. See at least [0036]);
determining, by the processor, a consumption rate of the product based on the plurality of detected depositions of the product (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the 
generating, by the processor, a second signal triggering a replenishment of the product based on the consumption rate by adding the product to a user’s order (The consumption metric may include a rate of consumption for a consumable item, and generating a replenishment notice may include determining, based on the rate of consumption, that the consumable item is forecast to be depleted within a preset time period, and generating the replenishment notice. See at least [0008]. Also: A consumption metric is determined for the consumable item(s) based on differences in quantity over time and a threshold level associated with the item(s), according to block 1710. A replenishment notice is generated to a user indicating that one or more consumable items are projected to be depleted within a preset time period based on the consumption metric, as indicated at block 1715. See at least [0061]. Also: A web-based interface may also be provided that a user may access from any web-enabled device to monitor and manage inventory, recipes, alerts, and user settings. See at least [0037]. Also: a prescription may be automatically re-ordered when a quantity associated with an item containing the prescribed drops below a certain level. See at least [0044]).

Mager does not appear to disclose where one of the sensors performs a visual reading of product packaging or a motion measurement of the container. 
Ma teaches performing, by one of a plurality of sensor devices attached to the container (The storage structure 305 includes an inventory records database 315 and one or more cameras 320 that are coupled with the storage structure 305. See at least [0023]) at least a visual reading of packaging indicative of a product (It then determines … whether an object 313 is being held in the hand during the )or a motion measurement of the container (the storage structure 305 optionally detects the opening of the door, latch or seal to the storage structure 305. This detection step may help indicate that an object 313 will soon be removed from and/or placed in the storage structure 305. See at least [0046]) and detecting a plurality of depositions of a product in the container, the plurality of depositions being detected based on at least the visual reading and the motion measurement of the at least one sensor device (The storage structure 305 determines which of the above four models match the motions and actions of the user. Based on this determination, the storage structure 305 then updates the inventory records database 315 (step 240). See at least [0056] and Fig. 2). 
Mager provides a system for determining a consumption rate based on sensors which detect when users place products in a refrigerator, which differs from the claimed invention by the substitution of Mager’s weight sensor for a sensor which takes visual readings and motion measurements. However, Ma demonstrates that the prior art already knew of using cameras and motion sensors for detecting placement of products in a refrigerator. One of ordinary skill of the art could immediately and trivially substitute Ma’s product placement sensors into Mager’s system to replace Mager’s weight based sensors. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would determine consumption rates based on camera observations. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mager and the teachings of Ma. 

Further, Mager does not appear to disclose measuring, by another of the plurality of sensor devices attached to the container, permeability of permittivity of the product currently deposited in the container, or storing, in memory permeability or permittivity signatures for products to be stored in the container, or comparing the detected permeability or permittivity of the product to one of the permeability or permittivity signatures stored in memory. 
measuring, by another of the plurality of sensor devices attached to the container, permeability of permittivity of the product (system 100 may include one or more optional sensors 315 to measure … or electromagnetic characteristics of the known object. See at least [0116]. Also: Possible measurements include: … Electromagnetic characteristics (magnetic permeability, inductance, absorption, transmission). See at least [0057]), and storing, in memory permeability or permittivity signatures for products (System 100 also includes a database 140 that stores various forms of information used to recognize objects. For example, database 140 contains object information associated with a set of known objects that system 100 is configured to recognize. See at least [0042]), and comparing the detected permeability or permittivity of the product to one of the permeability or permittivity signatures stored in memory (Processor 115 receives information corresponding to target object 110 (step 505). This information includes image data representing an image in which target object 110 is represented. The information may also include sensor data (e.g., weight data, size data, temperature data, electromagnetic characteristics data). See at least [0125]. Also: System 100 also includes a database 140 that stores various forms of information used to recognize objects. For example, database 140 contains object information associated with a set of known objects that system 100 is configured to recognize. The object information is communicated to processor 115 and compared to the classification signature and recognition model of target object 110 so that target object 110 may be recognized. See at least [0042]. Also: the classification signature of target object 110 is compared to the classification signatures of the known objects to select the known objects that are most similar to target object 110. See at least [0132]). 
Mager and Ma suggests a system for determining a consumption rate based on visual sensors, upon which the claimed invention’s detection and use of magnetic permeability to recognize products can be seen as an improvement. However, Goncalves demonstrates that the prior art already knew of augmenting visual object recognition systems through the application of permeability measurements. One of ordinary skill in the art could have easily applied the permeability measuring and permeability measurement based object recognition techniques of Goncalves to the system of Mager and Ma. One of ordinary skill in the art would have recognized that such an application of Goncalves would have predictably resulted in an improved system which would more accurately and quickly identify products 

Further, Mager does not appear to disclose adding the product to a user’s online order basket.
However, Hill teaches adding the product to a user’s online order basket (FIG. 3 is a flowchart of a method 300 for automated or semi-automated consumable ordering according to one embodiment. The method 300 includes detecting 302 a low-consumable condition or event. See at least [0044]. Also: In one embodiment, the method 300 continues by at least partially completing 306 the order form with reorder details. … The method may conclude by placing 310 an order in response to an indication from the user. In one embodiment, the consumable is automatically added to an online shopping cart such that the user need only submit the order. For example, the user may click on a "Place Order" button or the like. See at least [0046]). 
Mager, Ma, and Goncalves provides an inventory management system which initiates an order for a product based on the rate of consumption of the product, upon which the claimed invention’s adding of a product to an online shopping cart can be seen an improvement. However, Hill demonstrates that the prior art already knew of inventory management systems which placed products in an online shopping cart based on a product condition. One of ordinary skill in the art could have trivially applied the online ordering techniques of Hill to the system of Mager, Ma, and Goncalves. One of ordinary skill in the art would have recognized that such an application of Hill would have predictably resulted in an improved system which would initiate online product orders for a consumer. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mager and the teachings of Ma, Goncalves, and Hill. 

Regarding Claim 19: Mager in view of Ma, Goncalves, and Hill teaches the above limitations. Additionally, Ma teaches wherein the detecting step comprises a reading step of reading a bar code on the packaging deposited in the container (the object 313 (e.g., a consumer product, a bag, etc.) includes a bar code, and the storage structure 305, a camera, sensor, scanner or other device in the storage 

Regarding Claim 20: Mager in view of Ma, Goncalves, and Hill teaches the above limitations. Additionally, Mager discloses a calibration step of calibrating the system based on at least one detected deposition of the at least one sensor so as to learn a physical signature of the deposition based on at least the measurement of the container (Initially, at block 1205, identification and quantity data for one or more consumable items is received from a plurality of remote weight sensing devices. Such data may be received from a weight sensing surface such as described above. For example, a container of eggs may be placed on a weight sensing surface. The weight sensing surface may interrogate a tag on the egg container that identifies the container as containing eggs. A weight associated with the container is determined, with the weight and identification information received according to block 1205. In some examples, a time is associated with the weight and identification information that may be used to provide information related to the time of consumption. A consumption metric is determined for the one or more consumable items based on the received data, as noted at block 1210. Continuing with the above example, the received weight and identification data may be compared to one or more previous weights of that particular item, and a difference in weight used to determine a quantity of the item that has been consumed. In the example of the container having eggs, a quantity of eggs consumed for one or more time periods may be determined as the consumption metric. Consumption-related information is generated, at block 1215, based on the consumption metric. See at least [0056]. Also: The method 1200 may, for example, be performed by a central server computer system). As previously noted, Ma teaches a motion measurement which is used to determine a deposition (the storage structure 305 optionally detects the opening of the door, latch or seal to the storage structure 305. This detection step may help indicate that an object 313 will soon be removed from and/or placed in the storage structure 305. See at least [0046]. Also: The storage structure 305 determines which of the above four models match the motions and actions of the user. Based on this determination, the storage structure 305 then updates the inventory records database 315 (step 240). See at least [0056] and Fig. 2). The motivation to combine 

Regarding Claim 21: Mager in view of Ma, Goncalves, and Hill teaches the above limitations. Additionally, Mager discloses wherein the transmitting step comprises a routing step of transmitting the detected deposition from the at least one sensor to the processor (Each weight sensing surface 110 may operate to communicate with network 115 through a network connection, a wireless connection (e.g., a IEEE 802.11, Zigbee.TM., Bluetooth.TM. connection, or other wireless standard), or may otherwise connect to a central node in a user system 105 that then communicates over network 115. See at least [0035]. Also: The central server computer system 120 may collect item and quantity data and provide various consumption-related information based on the collected data. … The weight sensing surface 110-a may provide a weight of the bag, along with the identification code, which is used by the central server computer system to determine that the identification code indicates that the item is sugar. See at least [0036]).

Response to Arguments
Applicant’s Argument Regarding 112 Rejections of claims 14, 15, 20, and 22: By virtue of the amendments, this rejection is moot and should be withdrawn. 
Examiner’s Response: Applicant's amendments 24 May 2021 have been fully considered. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 11, 13-17, and 19-23: 
The operations performed by the processor do not merely link the judicial exception to a technical field, but add a meaningful limitation in that it can employ the information provided by the judicial exception to determine a rate of consumption of a product and trigger replenishment of the product based on the consumption rate by adding the product to a user’s online order basket. 
These operations go beyond merely automating mental steps and result in the exploitation of sensor detection, signal communication, and signal processing techniques. 
Examiner’s Response: Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive.
The functionally defined result to which the claimed invention “employ[s] information” is the abstract idea. Achieving a desired result, especially when that result describes an abstract idea, does not per se make a claim eligible. 
It is unclear how the claims “result[ing] in the exploitation of sensor detection, signal communication, and signal processing technologies” relates to the analysis of the 2019 PEG. However, the claims do appear to merely automate existing processes by generally using existing technologies without specificity as to how the results are achieved. As such, applicant’s assertion that the claims include “other meaningful limitation” is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 11, 13-17, and 19-21: Mager, Ma, Castel, and Goncalves when applied individually or in combination as alleged in the Office Action fail to disclose or suggest every feature and/or the combination of features recited in Applicant’s claims.  
Examiner’s Response: Applicant's arguments filed 24 May 2021 have been fully considered but they are rendered moot by the amendment of claims 11 and 17.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Young (US 2016/0167875 A1) describes a system which scans an it’s packaging as it is placed in a refuse container, and which “automatically add[s] the specific item to an electronic shopping cart” [0005]. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2020-06-01